Citation Nr: 1616453	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for a hip injury.

3.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied the claims currently on appeal.

A hearing was held on February 9, 2016, in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2), and who is remanding this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand: To obtain outstanding service treatment records, military records, and private medical records; and, to schedule the Veteran for a VA examination.

The Veteran has claimed service connection for a back injury.  He was diagnosed with mild arthritis after an MRI in 2012, and the record reflects treatment for chronic back pain as recently as July 2015.

The Veteran has also claimed service connection for a hip injury.  He was diagnosed by VA with generalized osteoarthritis as early as March 2004, and was later diagnosed in June 2004 with avascular necrosis of the left femoral head and degenerative joint disease of the hips bilaterally.

Finally, the Veteran has claimed service connection for residuals of a head injury.  He was diagnosed with an osteoma of the front sinus and underwent surgery for this condition in July 1995.  The osteoma caused a sinus infection, and he has scars from surgery.  The Veteran reported that his head injury caused headaches over the years.  

The Veteran's service treatment records do not reflect injury or onset of conditions affecting his back, head, or hip.  However, during his February 2016 hearing, the Veteran related that he injured his back, head, and hip during a motor vehicle accident in which he was thrown into the windshield of a military vehicle while on duty.  The Veteran reported that the vehicle in which he had been riding hit a telephone pole, and the other passenger was thrown through the windshield.  The Veteran recalled that this incident occurred in the winter of 1971 while he was stationed at Kincheloe Air Force Base in Michigan.  He reported that he stayed overnight at the base hospital for observation following the accident, complaining of head and shoulder injuries.  He could not confirm whether any accident report was created by military police or other base personnel.

A VA treatment record dated January 2011 notes the Veteran's report of a severe motor vehicle accident during service which resulted in a skull fracture repaired with steel plates.  The Veteran's service treatment records include a record of treatment in September 1971 for injury-related chest pain, noting a contusion to the chest wall and small bruise over the left breast.  However, the clinical, inpatient, or other records that may have been created by the Kincheloe Air Force Base hospital during the Veteran's treatment there do not appear to be part of the claims file.  

During his hearing, the Veteran also noted that after his separation from service, he first received private treatment for his back and head in Ellijay or Blue Ridge, Georgia.  Records of this treatment are not currently associated with the claims file, nor is any correspondence reflecting attempts by VA to obtain such records.

The record contains competent lay and medical evidence of diagnosed disabilities, competent lay evidence of injuries sustained by the Veteran during service, and indications that the Veteran's diagnosed back, head, and hip conditions may be associated with those injuries.  However, further development must be done to acquire competent medical evidence needed to decide the appeal.  See 38 C.F.R. § 3.159(c)(4).  Specifically, after the aforementioned records have been obtained, VA examinations must be conducted, and associated medical opinions rendered, in order to determine whether the Veteran's disabilities are connected to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relating to the Veteran's back, hip, and head conditions from February 2016 to present, and associate them with his claims file.  

2.  Then, make reasonable efforts to obtain all outstanding military service treatment records related to the treatment the Veteran received at the base hospital on Kincheloe Air Force Base as a result of the motor vehicle accident in which he reported being injured during the winter of 1971.  

Also, make reasonable efforts to obtain pertinent military records, such as military police log books or other records, command duty or watch office records, local police or public safety records, or any other records that may have been created as a result of the Veteran's motor vehicle accident at Kincheloe Air Force Base in 1971.

Additionally, make reasonable efforts to assist the Veteran in obtaining records of treatment from private physicians in the towns of Ellijay and/or Blue Ridge, Georgia that treated him following his separation from service.  

In addition to obtaining the aforementioned hospital, base, and private medical records, notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, or were contemporaneously informed, of the 1971 motor vehicle accident and/or the Veteran's back, head, and hip conditions during and after service.  The Veteran should be provided an appropriate amount of time to submit this evidence.  Associate any medical records and lay statements obtained with the Veteran's claims file.

3.  After associating the aforementioned records with the claims file, schedule the Veteran for VA spine, hip, and head examinations by appropriate VA medical professionals.  The examiners should review the entire claims file and all relevant electronic medical records in conjunction with all examinations, and all findings should be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiners should be performed.

The examiners are asked to provide medical opinions as to whether it is at least as likely as not that any spine, hip, or head conditions identified were the result of injuries sustained by the Veteran during service, had their onset during or within one year of service, or otherwise relate to service.  If any examiner opines that an identified condition is not at least as likely as not to have been the result of an in-service injury, or to have otherwise had its onset during or within one year of service, the examiner is nevertheless asked to identify, where possible, a pathology and/or etiology to which the condition may be attributed.

Regarding the Veteran's head injury, the VA examiner is asked to note the relationship between the size of the osteoma observed in the Veteran's frontal sinus in 1995 and the current medical literature regarding the growth rates of such osteomata when opining upon the approximate onset of this condition. 

All examination reports must include complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and allow for an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




